            C, se 1:18-cv-10817-AT-GWG
            Case  1:18-cv-10817-AT-GWG Document
                                       Document 29
                                                32 Filed 08/14/19 Page 1 of 1 ..::..--=-~---
                                                   Filed 08/l~~lf;;;f~am;·;~F~·~
                                                                              "   !   .,i_',t/t,.   l   f.~   .•   ,,   ,,




                                                               iiI I"),r'f
                                                               1
                                                                    ,U,, U"1"El'·,FI~
                                                                           1, .--.-..

                                                                              ,' ELECTRC.Jt,. JICALLY FILED
                                                                              !i




  MEMO ENDORSED                            RUPERT GREEN
                                           205-26 113 Ave.
                                                                              I DOC#:
                                                                              l_      ~ATE FILED:_
                                                                                                       f                              t?E'-1-        t-4-
                                        St. Albans, NY 11412

     Honor 11:>le Analisa Torres                                   August 13, 2019
     United . tates District Court Judge
     South :n District of New York
     500 P :rl Street
     New Y irk, NY I 0007

                   Dr. Rupert Green v. The Department of Education of the City of
                                  New York; Carmen Farina
                                  18-CV-I 08 I 7 (AT)(GWG)



     I am tod y submitting to you my Objections to the Report and Recommendation of
     Magistr ~e Judge Gabriel W. Gorenstein.

     Magistr ~ Gorenstein gave me permission to submit an Amended Complaint.
     Thereto , I intend on filing an Amended Complaint to this Court on or before August
     31 I 201 •                                                                     ~   a~
                                                                                        i:,--_:;
               !                                                                                                             ~         ~
     Thank y u for your consideration.                                                                                       ~ :~ ;;-:;;
                                                                                                                             c~          . r"r·~
                                                                                                                                          ~t




                                                                                                                             (..,.)
                                                                                                                                        ;\:~) ;;:1
                                                                                                                                        \~2<
                                                                                                                                        1 1
                                                                                                                             -o          ' rn
                                                                                                                             :11:        OC:i
                                                                                                                                         "T;




               Law Department
           (vi personal service)


The Report an . Recommendation does not authorize plaintiff to file an amended complaint. It merely
recommends t :at permission be given. Thus, plaintiff must await Judge Torres's ruling on the recommendation.
               I

Construing thi letter as seeking p~rmission to file an amended complaint at this time, that permission is denied.
               I                                                                        .




Copies         ailed by chambers
